DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-18 are pending and currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2021, 10/05/2021, and 06/28/2021 have been considered by the examiner.

	Specification
The disclosure is objected to because of the following informalities: 
	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract exceeds 150 words. Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “is disposed such that an opening surface on the imaging element side”. The examiner believes “is disposed such that an opening surface of the opening part of the case on the imaging element side” may be the correct use to use here.
Claim 1 recites “wherein the imaging element is disposed such that a lateral surface abuts”. The examiner believes “wherein the imaging element is disposed such that a lateral surface of the imaging element abuts” are the correct words to use here.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2015047249A to Haraguchi et al. (hereinafter “Haraguchi”). 
Regarding claim 1, Haraguchi discloses in Fig. 1 an endoscope (Fig. 1- endoscope 2) comprising: 
	an imaging element (Fig. 3-image sensor 17); 
	a lens assembly (Fig. 3- optical lenses L1 to L3) that forms an optical image on an image reception surface of the imaging element (Fig. 3-light receiving surface 17a); 
	a cable that is connected to a connecting terminal provided on a surface opposite to the image reception surface of the imaging element (Fig. 3-transmission cable 13 & see examiner’s annotated Fig. 3); 
	a case that protects a joined part between the connecting terminal of the imaging element and the cable (Fig. 3 -  rear cover 18); and 
	a holder that holds the lens assembly and is joined to the case (Fig, 3-optical member holder 16), 
	wherein the case has an opening part that penetrates in an arrangement direction of the imaging element and the cable (Fig. 2- notch 84), and is disposed such that an opening surface (see examiner’s annotated Fig. 3), and 
	wherein the imaging element is disposed such that a lateral surface abuts against at least one of inner wall surfaces of the opening part of the case (Fig. 3; see examiner’s annotated Fig. 3) and the image reception surface abuts against the end surface of the holder (Fig. 3-end face 25a; see [0044]).

    PNG
    media_image1.png
    620
    900
    media_image1.png
    Greyscale

Regarding claim 7, Haraguchi discloses the endoscope according to claim 1, and Haraguchi further discloses wherein the holder has a hole part that penetrates in the arrangement direction of the imaging element and the cable and holds the lens assembly (Fig. 2- holder main body 25).
Regarding claim 9, Haraguchi  discloses the endoscope according to claim 7, and Haraguchi further discloses further comprising: a cylindrical pipe-like member into which the cable is to be inserted (Fig. 2 - transmission cable 13), wherein the pipe-like member is disposed (Fig. 2), and wherein a central axis of a circle inscribed on a cross-sectional shape of the opening part of the case at a disposition position of the pipe-like member, a central axis of an external diameter of the pipe-like member, and a central axis of the hole part of the holder coincide with each other (Fig. 2-optical axis LC).
Regarding claim 11, Haraguchi discloses the endoscope according to claim 9, and Haraguchi further discloses wherein a diameter of the circle inscribed on the cross-sectional shape of the opening part of the case at the disposition position of the pipe-like member and the external diameter of the pipe-like member coincide with each other (Fig. 2- notch 84 and transmission cable 13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP2015047249A to Haraguchi  et al. (hereinafter “Haraguchi”) and in further view of U.S. Publication No. 2017/0108691 to Kitano. 
Regarding claim 2, Haraguchi discloses the endoscope according to claim 1, but Haraguchi  does not expressly teach wherein the lateral surface of the imaging element abuts against two adjacent inner wall surfaces of the opening part of the case.
However, Kitano teaches of an analogous endoscopic device wherein the lateral surface of the imaging element (Fig. 2- image sensor 21) abuts against two adjacent inner wall surfaces of the opening part of the case (Figs 2 and 4- cover portion 34; see [0067]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the case of Haraguchi to include the lateral surface of the imaging element abutting against two adjacent inner wall surfaces of the opening part of the case, as taught by Kitano. It would have been advantageous to make the combination in order to cover and protect the circuit board ([0066] of Kitano).
Regarding claim 3, Haraguchi discloses the endoscope according to claim 1, but Haraguchi  does not expressly teach wherein the lateral surface of the imaging element abuts against two facing inner wall surfaces, and one inner wall surface adjacent to the two facing inner wall surfaces of the opening part of the case.
However, Kitano teaches of an analogous endoscopic device wherein the lateral surface of the imaging element abuts against two facing inner wall surfaces (Fig. 2- side walls 35; see [0067]), and one inner wall surface adjacent to the two facing inner wall surfaces of the opening part of the case (Fig. 2- ceiling wall 36)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the case of Haraguchi to include the lateral surface of the imaging element abutting against two facing inner wall surfaces and one inner wall surface adjacent to the two facing inner wall surfaces of the opening part of the case, as taught by ([0066] of Kitano).
Regarding claim 4, Haraguchi discloses the endoscope according to claim 2, but Haraguchi  does not expressly teach wherein the lateral surface of the imaging element abuts against two facing inner wall surfaces, and one inner wall surface adjacent to the two facing inner wall surfaces of the opening part of the case.
However, Kitano teaches of an analogous endoscopic device wherein the lateral surface of the imaging element abuts against two facing inner wall surfaces (Fig. 2- side walls 35; see [0067]), and one inner wall surface adjacent to the two facing inner wall surfaces of the opening part of the case (Fig. 2- ceiling wall 36).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the case of Haraguchi so that the lateral surface of the imaging element abuts against two facing inner wall surfaces, and one inner wall surface adjacent to the two facing inner wall surfaces of the opening part of the case, as taught by Kitano. It would have been advantageous to make the combination in order to cover and protect the circuit board ([0066] of Kitano).
Regarding claim 5, Haraguchi discloses the endoscope according to claim 1, but Haraguchi does not expressly teach wherein the holder has at least one claw part to be locked to an outer wall surface of the case.
However, Kitano teaches of an analogous endoscopic device wherein the holder (Fig. 10- electric wire connection portion 31) has at least one claw part (Fig. 10- connection auxiliary member 121) to be locked to an outer wall surface of the case ([0099]- a lock hole 126 is formed in the ceiling wall 36 extending along the electric wires 27 in the cover portion 34 of the retention member 28 so that the connection auxiliary member 121 can be inserted and locked to the lock hole 126).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder of Haraguchi, to include a claw part, as taught by Kitano. It would have been advantageous to make the combination so that it can be inserted and locked to the case ([0099] of Kitano).
Regarding claim 6, Haraguchi, as modified by Kitano, discloses the endoscope according to claim 4, but Haraguchi does not expressly teach wherein the holder has at least one claw part to be locked to an outer wall surface of the case.
However, Kitano teaches of an analogous endoscopic device wherein the holder (Fig. 10- electric wire connection portion 31) has at least one claw part (Fig. 10- connection auxiliary member 121) to be locked to an outer wall surface of the case ([0099]- a lock hole 126 is formed in the ceiling wall 36 extending along the electric wires 27 in the cover portion 34 of the retention member 28 so that the connection auxiliary member 121 can be inserted and locked to the lock hole 126).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder of Haraguchi, to include a claw part, as taught by Kitano. It would have been advantageous to make the combination so that it can be inserted and locked to the case ([0099] of Kitano).
Regarding claim 8, Haraguchi, as modified by Kitano, discloses the endoscope according to claim 6, and Haraguchi further discloses wherein the holder has a hole part that (Fig. 2 - lens mounting hole 31).
Regarding claim 10, Haraguchi, as modified by Kitano, discloses the endoscope according to claim 8, and Haraguchi further discloses further comprising: a cylindrical pipe-like member into which the cable is to be inserted (Fig. 2 - transmission cable 13), wherein the pipe-like member is disposed within the opening part of the case (Fig. 2), and wherein a central axis of a circle inscribed on a cross-sectional shape of the opening part of the case at a disposition position of the pipe-like member, a central axis of an external diameter of the pipe-like member, and a central axis of the hole part of the holder coincide with each other (Fig. 2-optical axis LC).
Regarding claim 12, Haraguchi, as modified by Kitano, discloses the endoscope according to claim 10, and Haraguchi further discloses wherein a diameter of the circle inscribed on the cross-sectional shape of the opening part of the case at the disposition position of the pipe-like member and the external diameter of the pipe-like member coincide with each other (Fig. 2- notch 84 and transmission cable 13).
Regarding claim 13, Haraguchi discloses the endoscope according to claim 1, but Haraguchi does not expressly teach wherein the cross-sectional shape of the opening part of the case at the disposition position of the imaging element is a rectangular shape.
However, Kitano teaches of an analogous endoscopic device wherein the cross-sectional shape of the opening part of the case at the disposition position of the imaging element is a rectangular shape (Fig. 2 - cover portion 34).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the case of Haraguchi to have a rectangular shaped cross-sectional shape of the opening part, as taught by Kitano. It would have been ([0066] of Kitano).
Regarding claim 14, Haraguchi discloses the endoscope according to claim 12, but Haraguchi does not expressly teach wherein the cross-sectional shape of the opening part of the case at the disposition position of the imaging element is a rectangular shape.
However, Kitano teaches of an analogous endoscopic device wherein the cross-sectional shape of the opening part of the case at the disposition position of the imaging element is a rectangular shape (Fig. 2 - cover portion 34).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the case of Haraguchi to have a rectangular shaped cross-sectional shape of the opening part, as taught by Kitano. It would have been advantageous to make the combination in order to cover and protect the circuit board ([0066] of Kitano).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over JP2015047249A to Haraguchi et al. (hereinafter “Haraguchi”) in view of U.S. Publication No. 2013/0085328 to Kitano.
Regarding claim 15, Haraguchi discloses in Fig. 2 a method of manufacturing the endoscope according to claim 1, and Haraguchi further discloses comprising: a joining step of joining the case and the holder to each other (Fig. 2- optical member holder 16 & rear cover 18); an imaging element disposing step of disposing the imaging element such that the imaging element abuts against at least one of inner wall surfaces of the opening part of the case  (Fig. 3-image sensor 17) and the image reception surface abuts against an end surface of the holder, after the joining step (Fig. 3-end face 25a; see [0044]); and a lens assembly disposing step of (Fig. 3- optical lenses L1 to L3), and one opening surface of the opening part of the case abuts against an end surface of the holder (see examiner’s annotated Fig. 3), and wherein a diameter of the hole part of the holder, and a diameter of a circle inscribed on a cross-sectional shape in at least a portion of the opening part of the case coincide with each other (Fig. 2-optical axis LC).
Haraguchi does not expressly teach wherein in the joining step, the case and the holder are joined to each other in a state where a pin is inserted through the opening part of the case and a hole part of the holder, and wherein a diameter of the pin, a diameter of the hole part of the holder, and a diameter of a circle inscribed on a cross-sectional shape in at least a portion of the opening part of the case coincide with each other.
However, Kitano teaches of an analogous endoscopic device wherein in the joining step, the case (Fig. 3 - housing 13) and the holder (Fig. 3 - second lens moving frame 27) are joined to each other in a state where a pin is inserted through the opening part of the case and a hole part of the holder (Fig. 3 - cam shaft 25), and wherein a diameter of the pin, a diameter of the hole part of the holder, and a diameter of a circle inscribed on a cross-sectional shape in at least a portion of the opening part of the case coincide with each other (Fig. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Haraguchi to include the pin of Kitano.  It would have been advantageous to make the combination in order to reduce the burden on the patient ([0014] of Kitano).
Regarding claim 17, Haraguchi discloses the method of manufacturing the endoscope according to claim 15, and Haraguchi further discloses further comprising: a cable connecting (Fig. 2 - transmission cable 13).
Claims 16 &18 are rejected under 35 U.S.C. 103 as being unpatentable over JP2015047249A to Haraguchi et al. (hereinafter “Haraguchi”) and in further view of U.S. Publication No. 2017/0108691 to Kitano & U.S. Publication No. 2013/0085328 to Kitano (hereinafter “Kitano(328)”).
Regarding claim 16, Haraguchi discloses in Fig. 2 a method of manufacturing the endoscope according to claim 14, comprising: a joining step of joining the case and the holder to each other (Fig. 2- optical member holder 16 & rear cover 18); an imaging element disposing step of disposing the imaging element such that the imaging element abuts against at least one of inner wall surfaces of the opening part of the case  (Fig. 3-image sensor 17)and the image reception surface abuts against an end surface of the holder, after the joining step (Fig. 3-end face 25a; see [0044]); and a lens assembly disposing step of disposing the lens assembly on the holder (Fig. 3- optical lenses L1 to L3), and one opening surface of the opening part of the case abuts against an end surface of the holder (see examiner’s annotated Fig. 3).
However, Kitano(328) teaches of an analogous endoscopic device wherein in the joining step, the case (Fig. 3 - housing 13) and the holder (Fig. 3 - second lens moving frame 27) are joined to each other in a state where a pin is inserted through the opening part of the case and a hole part of the holder (Fig. 3 - cam shaft 25), and wherein a diameter of the pin, a diameter of the hole part of the holder, and a diameter of a circle inscribed on a cross-sectional shape in at least a portion of the opening part of the case coincide with each other (Fig. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Haraguchi to include the pin of ([0014] of Kitano(328)).
Regarding claim 18, Haraguchi discloses the method of manufacturing the endoscope according to claim 16, and Haraguchi further discloses further comprising: a cable connecting step of connecting the cable to the connecting terminal of the imaging element before the imaging element disposing step (Fig. 2 - transmission cable 13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/C.A.S./Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        12/2/21